Case 2:20-cv-08028-PA-RAO Document 19 Filed 03/08/21 Page 1 of 1 Page ID #:408



  1

  2

  3

  4

  5

  6

  7

  8                         UNITED STATES DISTRICT COURT
  9                       CENTRAL DISTRICT OF CALIFORNIA
 10

 11    ANGELA ROCHELLE COLE,                 CASE NO. CV 20-08028 PA (RAO)
 12                       Petitioner,
 13          v.                              JUDGMENT
 14    RICHARD MONTES, Warden,
 15                       Respondent.
 16

 17         Pursuant to the Court’s Order Accepting Findings, Conclusions, and
 18   Recommendations of United States Magistrate Judge,
 19         IT IS ORDERED AND ADJUDGED that the Petition is denied, and this action
 20   is dismissed with prejudice.
 21

 22

 23   DATED: March 8, 2021
 24                                      PERCY ANDERSON
                                         UNITED STATES DISTRICT JUDGE
 25

 26

 27

 28
